Dewey, J.
The statement of Wellington to Wetherbee, at the time of indorsing Lambert’s name on a draft discounted by Wetherbee, that he had authority from Lambert to sign his name, was properly rejected. The declarations of a professed agent, however publicly made, and although accompanied by an actual signature of the name of the principal, are not com petent evidence to prove the authority of such agent, when questioned by the principal. Mussey v. Beecher, 3 Cush. 517. Tuttle v. Cooper, 5 Pick. 417. In a suit between the principal and a third person, it is quite enough to allow, as the law does, the agent to testify under oath, to his authority to act for the principal.
2. The court also properly rejected Norris as incompetent to testify to the genuineness of the signature of Lambert. Whether this witness ever saw any signatures, that were the genuine handwriting of Lambert, was sufficiently questionable to authorize his rejection. Before being admitted to testify as to the genuineness of a controverted signature from his knowledge of the handwriting of the party, a witness ought, beyond all question, to have seen the party write, or be conversant with his. acknowledged signature.
3. The question as to the rejection of the testimony of Charles H. Smith, to the handwriting of Lambert, is one of more difficulty. His knowledge of the handwriting of Lambert was that acquired as teller of the Grocers’ Bank; and he would have testified that Lambert kept a deposit account with the bank, and that he had seen and taken at the bank a large number of checks purporting to be drawn by Lambert, though he had not seen him write. The ground, relied upon for the admission of this testimony, is that the witness, in the course of his business *146as teller of the bank, had become familiar with the handwriting by which checks were drawn and indorsed in the name of George Lambert, which were accepted as his genuine signatures by the oank. This testimony was properly rejected. The only knowledge, which Smith professed to have, of the handwriting of Lambert, was derived from the fact that he had paid many checks, drawn on the Grocers’ Bank, and pm-porting to be signed by Lambert; and this would have rendered him a competent witness, if there had been no other testimony on this point. But as it appeared that some of the checks so paid were forged, and that the witness paid alike forged and genuine checks, the witness clearly had no such knowledge of the handwriting of Lambert as to entitle him to testify to it. This case differs from that of Amherst Bank v. Root, 2 Met. 532, as the signatures, which had been so frequently before the witness there, were to papers of an official character, in reference to other matters, and having no connection with the paper, the subject of controversy; whereas here the checks were alleged to have been drawn by the same person who indorsed the note; and the fact that the name of Lambert, as written on the note, resembled that on the checks, did not advance the proof of its being the real signature of Lambert.
4. The proposed evidence of Wetherbee and Bolles that the signature on the back of the note in controversy was the signature under which Lambert’s business had been transacted in 1849 and the early part of 1850, the period immediately preceding and subsequent to the date of this indorsement, ought, in our opinion, to have been admitted. It was no sufficient objection that the witnesses did not know that Lambert personally wrote his name on his business papers, or that there was evidence in the case tending to show that notes and checks bearing the name of Lambert, written by some other hand, were in general circulation. The proposed evidence had a tendency to show that this mode of signature was binding upon Lambert, either because it was his handwriting, or because he knowingly permitted his agent, Wellington, to use his name and signature, intending to give the same effect to it, as though *147he had written it himself. If the note in controversy was indorsed in the same handwriting that Lambert had adopted as his, in his usual business transactions, it was competent for the defendant to show this fact. Chit. Bills, (9th Amer. ed.) 33. Ereskine v. Murray, 2 Ld. Raym. 1542, 1543. Neal v. Erving, 1 Esp. R. 61. Barber v. Gingell, 3 Esp. R. 60. Watkins v. Vince, 2 Stark. R. 368.
5. The next exception,' that we have thought it important to consider, is to the instructions of the presiding judge on the effect of Lambert’s knowledge of the whole transaction after it had occurred, and his neglect to repudiate the agency and authority of Wellington in relation to the same. The instructions to the jury did not, as it seems to" us, fully meet the case as presented, and were not as favorable to the defendant as they should have been. The question here was, whether Lambert was not bound by the acts of Wellington, who, professing to act as his agent, had parted with this note in payment of one or more notes due from Lambert; the whole transaction having afterwards became known to Lambert and he having done nothing to repudiate it. The rule is a very stringent one upon the principal in such cases, where, with full knowledge of the acts of his agent, he receives a direct benefit from them, and fails to repudiate the acts. When the principal is informed of what has thus been done, he must dissent, and give notice of his dissent, within a reasonable time, and if he does not, his assent and ratification will be presumed. Paley on Agency., (3d Amer. ed.) 171, note (p). 2 Kent Com. 616. The court are of opinion that, if the jury found the fact to be, that this note was passed by Wellington to Way in payment of a debt or debts of Lambert, and that the fact of such transfer of the note for that purpose, with all the circumstances connected with the transaction, became known to Lambert, it was the duty oi Lambert, within a reasonable time after notice came to him of said facts, to repudiate the transaction, and disavow the act of Wellington ah unauthorized, and if he failed so to do, he would virtually ratify and adopt the act of his professed agent, and be bound by it. Exceptions sustained.